

114 HR 6289 IH: Fostering Stable Housing Opportunities Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6289IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Turner (for himself, Mr. Ross, Ms. Moore, Mr. Langevin, Mr. Kildee, Mr. Hill, and Mr. Marino) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide priority under certain federally assisted housing programs to assisting youths who are
			 aging out of foster care, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fostering Stable Housing Opportunities Act of 2016. 2.Definition of familySubparagraph (A) of section 3(b)(3) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(A)) is amended—
 (1)in the first sentence— (A)by striking (v) and inserting (vi); and
 (B)by inserting after tenant family, the following: (v) a child who is in foster care and has attained an age such that the provision of foster care for such child will end by reason of the age of the child within 6 months,; and
 (2)in the second sentence, by inserting or (vi) after clause (v). 3.Priority for public housing occupancy and section 8 assistance (a)Public housingSubparagraph (A) of section 6(c)(4) of the United States Housing Act of 1937 (42 U.S.C. 1437d(c)(4)(A)) is amended—
 (1)by striking this subparagraph and inserting this clause; and (2)by striking the subparagraph designation and all that follows through making dwelling units available and inserting the following:
					
 (A)making dwelling units in public housing available for occupancy, which shall provide that— (i)except for projects or portions of projects designated for occupancy pursuant to section 7(a), preference shall be given to otherwise eligible children who are in foster care, have attained an age such that the provision of foster care for such child will end by reason of the age of the child within 6 months, meet the requirements under clauses (i) and (ii) of paragraph (1) of the definition of at risk of homelessness in section 91.5 of the Secretary’s regulations (24 C.F.R. 91.5), as in effect on September 1, 2016, and have agreed to comply with the requirements under section 37(c); and
 (ii)the public housing agency may establish a system for making dwelling units that are not occupied pursuant to the preference under clause (i) available.
 (b)Voucher assistanceSubparagraph (A) of section 8(o)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(6)(A)) is amended—
 (1)by redesignating clauses (i) and (ii) as clauses (ii) and (iii), respectively; (2)by inserting before clause (ii), as so redesignated by paragraph (1) of this subsection, the following new clause:
					
 (i)Children aging-out of foster careIn making tenant-based assistance under this subsection available on behalf of eligible families, each public housing agency shall give preference to otherwise eligible children who are in foster care, have attained an age such that the provision of foster care for such child will end by reason of the age of the child within 6 months, meet the requirements under clauses (i) and (ii) of paragraph (1) of the definition of at risk of homelessness in section 91.5 of the Secretary’s regulations (24 C.F.R. 91.5), as in effect on September 1, 2016, and have agreed to comply with the requirements under section 37(c).
						;
 (3)in clause (ii), as so redesignated by paragraph (1) of this subsection, by inserting that is not made available in accordance with the preference under clause (i) after under this subsection; and (4)in clause (iii), as so redesignated by paragraph (1) of this subsection, by striking this subparagraph and inserting clause (ii).
 (c)PHA project-Based voucher assistanceSubparagraph (J) of section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)(J)) is amended—
 (1)in the first sentence, by inserting before the period at the end the following: , except that the agency shall give preference to otherwise eligible children who are in foster care, have attained an age such that the provision of foster care for such child will end by reason of the age of the child within 6 months, meet the requirements under clauses (i) and (ii) of paragraph (1) of the definition of at risk of homelessness in section 91.5 of the Secretary’s regulations (24 C.F.R. 91.5), as in effect on September 1, 2016, and have agreed to comply with the requirements under section 37(c); and
 (2)in the third sentence, by striking The agency and inserting the following: For units that are made available after preference is provided pursuant to the first sentence of this subparagraph, the agency.
 (d)Project-Based section 8 rental assistanceSubparagraph (A) of section 8(d)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437f(d)(1)(A)) is amended—
 (1)by striking except that with respect and inserting the following:  except that—(i)in the case of assisted dwelling units in a project assisted with project-based assistance under this section, the tenant selection criteria used by the owner shall give preference to otherwise eligible children who are in foster care, have attained an age such that the provision of foster care for such child will end by reason of the age of the child within 6 months, meet the requirements under clauses (i) and (ii) of paragraph (1) of the definition of at risk of homelessness in section 91.5 of the Secretary’s regulations (24 C.F.R. 91.5), as in effect on September 1, 2016, and have agreed to comply with the requirements under section 37(c); and
 (ii)with respect; and (2)by inserting after preference is provided pursuant to clause (i) after to be assisted.
 (e)Terms and conditions on priorityTitle I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended by adding at the end the following new section:
				
					37.Terms and conditions on preference for assistance for children aging out of foster care
 (a)PreferenceFor purposes of this section, the term preference for housing assistance means preference, for an otherwise eligible child in foster care, for— (1)occupancy in a public housing dwelling unit, pursuant to section 6(c)(4)(A)(i);
 (2)tenant-based assistance under section 8(o), pursuant to paragraph (6)(A)(i) of such section; (3)project-based assistance under section 8(o)(13), pursuant to subparagraph (J) of such section; and
 (4)occupancy in a dwelling unit in a project assisted with project-based assistance under section 8, pursuant to subsection (d)(1)(A)(i) of such section.
 (b)Early application for assistanceNotwithstanding the period during which a preference for housing assistance is provided for a person, an otherwise eligible person may apply for such occupancy or assistance at any time after such person attains 16 years of age.
						(c)Requirement for employment, education, or training
 (1)In generalExcept as provided in paragraph (2), each person occupying a dwelling unit pursuant to a preference for housing assistance shall be, not later than 12 months after such initial occupancy and for at least 9 months of each successive 12-month period thereafter—
 (A)employed on average at least 35 hours of service per week; (B)engaged in vocational, technical, or workforce development training or in an apprenticeship, on a full-time basis, as classified by a vocational, technical, workforce development training institution or entity;
 (C)enrolled in a secondary school, an institution of higher education, or other institution providing post-secondary education, on a full-time basis, as classified by an educational institution; or
 (D)engaged in a combination of activities described in subparagraphs (A) through (C) to such an extent that, in the aggregate, such engagement is on such a full-time basis.
								The Secretary shall require the public housing agency or project owner, as applicable, to verify
			 compliance with the requirement under this paragraph by each person
			 occupying a dwelling unit assisted or administered by such agency or
			 owner, as applicable, pursuant to a preference for housing assistance
			 annually in conjunction with reviews of income for purposes of determining
 eligibility for assistance described in subsection (a).(2)ExceptionsThe requirement under paragraph (1) shall not apply to— (A)a person physically or mentally unfit for employment, as determined in accordance with such standards as the Secretary shall establish;
 (B)a parent or other household member responsible for the care of a dependent child under 6 or an incapacitated person; and
 (C)a person who is regularly and actively participating in a drug addiction or alcoholic treatment and rehabilitation program.
 (d)Limitation on bedroomsA dwelling unit that is occupied by a person, or assisted with assistance made available on behalf of a person, pursuant to a preference for housing assistance may contain more than one bedroom only if such additional bedrooms are occupied only by other persons who occupy such dwelling unit, or receive assistance made available, pursuant to a preference for housing assistance.
 (e)Termination of assistanceThe public housing agency or project owner, as applicable, shall terminate any occupancy of, or assistance on behalf of, a person pursuant to any preference for housing assistance upon the person attaining 25 years of age or upon substantial noncompliance with the requirement under subsection (c), except that nothing in this clause may be construed to prohibit or affect the eligibility of any person for occupancy of housing assisted under this title or rental assistance under section 8, that is provided other than pursuant to a preference under this subparagraph..
 4.Priority for rural rental assistanceParagraph (2) of section 521(a) of the Housing Act of 1949 (42 U.S.C. 1490a(a)(2)) is amended by adding at the end the following new subparagraph:
			
				(F)
 (i)In making occupancy in a project assisted under this paragraph, and rental assistance under this paragraph, available on behalf of eligible families, the project owner shall give preference to otherwise eligible children who—
 (I)are in foster care; (II)have attained an age such that the provision of foster care for such child will end by reason of the age of the child within 6 months;
 (III)meet the requirements under clauses (i) and (ii) of paragraph (1) of the definition of at risk of homelessness in section 91.5 of the Secretary of Housing and Urban Development’s regulations (24 C.F.R. 91.5), as in effect on September 1, 2016; and
 (IV)have agreed to comply with the requirements under clause (iii). (ii)Notwithstanding the period during which a preference pursuant to clause (i) for occupancy in project assisted under this paragraph or for rental assistance under this paragraph is provided for a person, an otherwise eligible person may apply for such occupancy or assistance at any time after the person attains 16 years of age.
					(iii)
 (I)Except as provided in subclause (II), each person occupying a dwelling unit pursuant to a preference under this subparagraph shall be, not later than 12 months after such initial occupancy and for at least 9 months of each successive 12-month period thereafter—
 (aa)employed on average at least 35 hours of service per week; (bb)engaged in vocational, technical, or workforce development training or in an apprenticeship, on a full-time basis, as classified by a vocational, technical, workforce development training institution or entity;
 (cc)enrolled in a secondary school, an institution of higher education, or other institution providing post-secondary education, on a full-time basis, as classified by an educational institution; or
 (dd)engaged in a combination of activities described in items (aa) through (cc) to such an extent that, in the aggregate, such engagement is on such a full-time basis.
							The Secretary shall require a project owner to verify compliance with the requirement under this
			 subclause by each person occupying a dwelling unit pursuant to a
			 preference under this subparagraph annually in conjunction with reviews of
			 income for purposes of determining eligibility for assistance described in
 clause (i).(II)The requirement under subclause (I) shall not apply to— (aa)a person physically or mentally unfit for employment, as determined in accordance with such standards as the Secretary shall establish;
 (bb)a parent or other household member responsible for the care of a dependent child under 6 or an incapacitated person; and
 (cc)a person who is regularly and actively participating in a drug addiction or alcoholic treatment and rehabilitation program.
 (iv)A dwelling unit that is occupied by a person pursuant to a preference under this subparagraph may contain more than one bedroom only if such additional bedrooms are occupied only by other persons who occupy such dwelling unit pursuant to a preference under this subparagraph.
 (v)The project owner shall terminate any occupancy of a person pursuant to the preference under clause (i) upon the person attaining 25 years of age or upon substantial noncompliance with the requirement under clause (ii), except that nothing in this clause may be construed to prohibit or affect the eligibility of any person for occupancy in a project assisted under this paragraph or for rental assistance under this paragraph, other than pursuant to a preference under this subparagraph..
		5.Reports to Congress
 (a)RequirementThe Secretary of Housing and Urban Development and the Secretary of Agriculture shall jointly submit reports to the Congress regarding the status and outcomes of persons provided preference for housing assistance pursuant to the amendments made by sections 2 through 4 of this Act.
 (b)ContentsReports under this section shall include such information as may be necessary to assess and evaluate the long-term success of providing preference for housing assistance pursuant to such amendments and to identify any changes to facilitate improving such success. Such reports shall include information regarding the outcomes for persons provided such preference with respect to the period beginning upon initial provision of such housing assistance on behalf of such person and ending 10 years after termination of such assistance and shall include the following information regarding such persons:
 (1)Employment and career status. (2)Housing situation.
 (3)Educational, training, or vocational attainment. (4)Physical, mental, and emotional well-being (including any instances of substance abuse).
 (5)Instances of arrests, incarcerations, and other interactions with the criminal justice system. (6)Marital and familial status.
 (7)Any other relevant information as the Secretaries consider appropriate to facilitate successful operation of the program under the amendments made by this Act.
 (c)Protection of privacyReports under this section shall contain aggregate information regarding outcomes described in subsection (b) and shall not contain any personally identifiable information.
 (d)TimingThe first report under this section shall be submitted to the Congress not later than the expiration of the 10-year period beginning on the date of the enactment of this Act and the Secretaries referred to in subsection (a) shall submit a report not later than the expiration of each successive 5-year period thereafter.
			